Citation Nr: 0314485	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  98-19 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for residuals 
of radiation exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from May 1946 to June 1947.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans affairs (VA).  

The veteran in his November 1998 VA Form 9, requested a 
hearing before a Member of the Board in Washington, D.C.  
This hearing was scheduled for October 2002.  However, the 
veteran withdrew his request by correspondence dated in 
September 2002.  

In Statements In Support Of Claim (VA Form 21 4138), received 
in February 2000 and January 2002, the veteran claimed 
entitlement to service connection for the following 
disabilities:  radiogenic disease from exposure to radiation, 
radioneuritis from exposure to radiation, rheumatic neuritis 
as secondary to radioneuritis, roentgenism from exposure to 
radiation, post-traumatic stress disorder (PTSD), chronic 
fatigue syndrome and burn scars on the shoulder, as secondary 
to radiation exposure.  In a January 2002 Statement In 
Support Of Claim, the veteran claimed entitlement to service 
connection for hearing loss and diabetes, along with PTSD.  
These conditions, he claimed, were caused from exposure to 
ionizing radiation.  

In an April 2002 rating decision, the RO denied entitlement 
to service connection for PTSD, chronic fatigue syndrome and 
hearing loss.  The veteran was notified of the denials by 
letter dated April 23, 2002.  The veteran has not yet 
expressed disagreement with those determinations.  

In addition, in April 2002, the RO was issued a supplemental 
statement of the case reflecting a denial of service 
connection on the merits for the following conditions:  
radioneuritis from exposure to radiation, rheumatic neuritis 
as secondary to radioneuritis, roentgenism from exposure to 
radiation and burn scars on the shoulder and diabetes, as 
secondary to radiation exposure.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Service connection was originally denied for residuals of 
ionization radiation exposure in a rating decision dated in 
October 1985; this determination was upheld by the Board in 
its June 1987 and October 1995 decisions.  

3.  The veteran attempted to reopen his claim for service 
connection in July 1997.  

4.  The evidence received into the record since the October 
1995 Board decision includes duplicate copies of statements 
submitted previously by the veteran's late mother, a 
statement from the veteran's brother and VA progress notes 
showing evaluation and treatment for unrelated conditions.

5.  The evidence received since the October 1995 Board 
decision is redundant and cumulative in nature and is not so 
significant that it must be viewed with all the evidence in 
order to fairly decide the case.  


CONCLUSIONS OF LAW

1.  The October 1995 Board decision that denied service 
connection for residuals of exposure to ionizing radiation is 
final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 3.104, 
20.1103 (2002).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for residuals 
of radiation exposure.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (effective prior to August 29, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim Filed Prior to August 29, 
2001

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) and is effective from November 9, 2000, except 
that the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West Supp. 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (to be codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  However, the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  
Because the veteran's claims to reopen were received prior to 
that date, those regulatory provisions do not apply.

The Board finds no prejudice to the veteran in this case by 
proceeding with the adjudication of the issue of whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for residuals of radiation 
exposure.  The RO has complied with the notice and duty to 
assist provisions of the VCAA.  Specifically, the veteran and 
his representative were advised by the RO of the information 
required to substantiate his claim, and thus, the Board may 
proceed with its appellate review.  In this regard, the Board 
notes that in August 1998 rating decision, the October 1998 
statement of the case, the April 2002 supplemental statement 
of the case and the November 2001 statement provided the 
appellant with information regarding the evidence needed to 
substantiate his claim.  He was asked to identify the sources 
of medical treatment and to complete medical release forms to 
afford VA authority to request pertinent medical treatment 
reports.  Additionally, in the November 2001 statement, the 
RO notified the veteran in general of its duty to notify and 
assist him in developing his claim.  In addition, it provided 
general information on how to reopen a claim for service 
connection as well as what additional information would help 
to establish a claim for service connection.  In an April 
2002 statement in support of claim, the veteran indicated 
that he was not aware of any source of evidence relevant to 
his claim.  In addition, the veteran was afforded an 
opportunity to provide testimony at a Central Office hearing 
that was scheduled for October 2002.  However, the veteran 
withdrew his request for a hearing in a September 2002 
letter.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the issues addressed in 
this decision.  Therefore, the Board may proceed with its 
appellate review without prejudice to the veteran.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  As previously pointed out, 
in a July 1986 decision, the veteran was denied service 
connection for bilateral hearing loss.  This decision is 
final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 
(2002).

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
that eliminated the requirement of a well-grounded claim.  

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).  

Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways.  Ramey v 
Gober 120 F.3d 1239 (Fed. Cir. 1997). First, there are 15 
types of cancer that are presumptively service connected.  
38 U.S.C.A. § 1112(c).  Second, 38 C.F.R. § 3.311(b) provides 
a list of radiogenic diseases which will be service connected 
provided that certain conditions specified in that regulation 
are met.  Third, direct service connection can be established 
by showing that the disease or malady was incurred during or 
aggravated by service, a task that includes the difficult 
burden of tracing causation to a condition or event during 
service.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Qualification under the presumptive provisions of 
38 U.S.C.A. § 1112(c) occurs when a veteran suffers from one 
to the fifteen listed cancers, and establishes participation 
in a "radiation risk activity" defined as:

1.  Onsite participation in a test 
involving the atmospheric detonation of a 
nuclear device.  

2.  The occupation of Hiroshima or 
Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 
1945, and ending on July 1, 1946.  

3.  Internment as prisoner of war in 
Japan (or service on active duty in Japan 
immediately following such internment) 
during World War II which (as determined 
by the Secretary) resulted in an 
opportunity for exposure to ionizing 
radiation comparable to that of the 
veteran's described in clause (ii) of 
that section.  

38 U.S.C.A. § 1112(c)(4)(B).  



Evidence Received Prior to the October 1995 Board Decision.  

The veteran reported in a July 1982 statement that he served 
with the 25th Infantry, stationed in Osaka, Japan.  In June 
1946, he served on guard duty in Nagasaki, Japan.  It was his 
belief that he was radiation exposed and that as a result, he 
developed a nervous and a muscle condition.  

A February 1985 statement from the veteran's mother is to the 
effect that when the veteran returned home from the service, 
he had a high fever and appeared to be paralyzed.  The mother 
stated that the veteran was unable to walk for about a year 
and a half after his return from service.  She also stated 
that she remembered that her son was in Nagasaki, Japan when 
the bomb exploded.  In a subsequent letter, dated in 
September 1985, the veteran's mother stated that the veteran 
was paralyzed and had a high fever when he returned home from 
service.  The veteran's mother opined in essence that she 
believed the veteran suffered from residuals of exposure to 
radiation from the Atomic Bomb explosion.  

Service connection was denied for residuals of radiation 
exposure in an October 1985 rating decision.  This denial was 
upheld in the June 1987 Board decision.  The evidence then of 
record consisted of the veteran's discharge documents that 
showed that he served with the 25th Infantry in Osaka Japan 
for 8 months.  The veteran received the Army of Occupation 
Medal-Japan.  Service outside the Continental United States 
was noted to be from September 6, 1946 to May 1947.  The 
service records showed no evidence of exposure to radiation 
or any treatment or diagnosis of paralysis.  The report of 
the medical examination for discharge from active service 
shows that the veteran had no pertinent abnormality.  The 
available post-service treatment records show that the 
veteran was treated over the years for back pain, anxiety, 
arthritis, bursitis and Meniere's disease over the years.  

The Board in its June 1987 decision noted that there was no 
indication from the record that the veteran had been exposed 
to ionizing radiation during his tour of duty in Japan.  In 
addition, the Board noted that the evidence did not establish 
that the veteran had either suffered from any type of 
paralysis or any of radiogenic diseases enumerated under the 
provisions of 38 C.F.R. § 3.311b.  

The veteran attempted to reopen his claim in January 1989.  A 
rating decision in the following month confirmed and 
continued the denial status with respect to the claim for 
service connection for residuals of radiation exposure.  This 
decision was upheld in a Board decision, dated in October 
1995.  At that time it was noted that the veteran's service 
medical records other than the report of discharge physical 
were unavailable and presumed lost or destroyed.  However, it 
was also noted that the veteran did not allege any treatment 
during his service for the conditions discussed in the 
decision.  In addition, the Board noted that the veteran, his 
mother, sister and brother had made numerous statements that 
were to the effect that he had been healthy prior to his 
entrance into active service, that after his discharge he 
became paralyzed and feverish.  They stated that he also had 
scars over his body, arthritic complaints, low back pain, 
brain damage, headaches and loss of memory.  In addition, the 
veteran and his family make reference to his being station in 
Nagasaki around the time when the atomic bomb was dropped on 
that city.  

The Board in its October 1995 decision also noted that on 
nuclear test personnel review examination conducted in 
October 1982, the veteran reported that he was in Nagasaki, 
Japan in 1946, two months after the atomic bomb had been 
dropped on that city.  He stated that he had been unable to 
walk for about a year and a half after his discharge from 
service.  He also reported having low back pain, nervousness, 
ear problems, headaches, swelling of the feet and muscle 
pain.  The examiner stated that the physical examination was 
negative.  However, the examiner, relying on the history 
provided by the veteran, noted a history of possible exposure 
to atomic detonation.  In addition, VA examinations 
accomplished in April and May 1988 generated diagnoses 
including history of hypertrophic arthritis of the lumbar 
spine, minimal arthritic changes in the right shoulder, right 
knee and spine, as well as anxiety state, mild from history.  



Evidence received Since the October 1995.

The veteran attempted to reopen his claim for service 
connection for residuals of radiation exposure in 1997.  The 
veteran submitted no additional evidence at that time.  In an 
August 1998 rating decision, the RO found that new and 
material evidence has not been received to reopen the claim 
for service connection for paralysis due to radiation 
exposure.  The veteran expressed disagreement with that 
determination in a statement in support of claim, dated in 
September 1998.  In October 1998, the RO issued a statement 
of the case, reflecting the issue of "New and material 
evidence to reopen the claim for entitlement to service 
connection for residuals of exposure to ionizing radiation.  
The veteran perfected his appeal by submitting his VA Form 9 
in November 1998.  

In March 1999, the veteran submitted a duplicate copy of a 
statement from his mother that had been considered in 
previous denials of service connection for residuals of 
exposure to ionizing radiation."  As a consequence this 
evidence is not new and cannot form the basis for reopening 
the veteran's previously denied claim.  

A statement was received from the veteran's brother in 
February 2000, referring to the veteran's good health prior 
to service and his altered mental and physical state upon his 
returned from service.  In particular, the veteran's brother 
stated that the veteran had been paralyzed for 2 months, that 
he had scarring on his shoulders and suffered from multiple 
physical problems including hearing loss, high blood pressure 
and arthritis.  This statement is new only to the extent that 
it was not previously of record.  However, its content is 
consistent with evidence considered and rejected in the 
previous rating and Board decisions.  In view of the 
foregoing, this evidence cannot form the basis for reopening 
the veteran's claims for service connection  

Also of record are VA outpatient medical records that show 
evaluation and treatment primarily for cardiovascular 
concerns.  This evidence is new, inasmuch as it was not 
previously of record, but is not relevant and probative to 
the issue at hand.  No reference to radiation exposure or the 
veteran's military service are indicated in these reports.  

Finally, in September 2002, the veteran submitted an 
audiotape that he wanted to be considered as new and material 
evidence in connection with his claim for service connection.  
A transcript of the tape has been made a permanent part of 
the record.  The Board has reviewed the contents of this tape 
and finds no new and material evidence is contained therein.  
The discussion provided by the veteran is not new inasmuch as 
it is repetitious of allegations made previously of record.  
The Board finds that this evidence is not so significant that 
it must be considered in order to fairly decide the veteran's 
claim.  

In summary, the same deficiencies that existed in the record 
at the time of the Board's denial in October 1995 remain 
presently.  There is no evidence that the veteran was exposed 
to ionizing radiation in service.  The veteran was not shown 
to have any radiogenic disorder as defined under the law, and 
he was not shown to have any current condition directly 
associated with his service or any radiation exposure in his 
military service.  The veteran stated in a February 2000 
statement in support of claim that he currently has 
radiogenic disease, radioneuritis, rheumatic neuritis, 
reontgenism and burn scars, that he claims to be associated 
with his alleged exposure to ionizing radiation during his 
tour of duty in Japan.  However, the clinical record does not 
support this allegation.  He has not brought forth any 
evidence that he currently has these conditions and that it 
is at least likely as not that the existing conditions are 
associated with any radiation exposure in service.  

In view of the foregoing, new and material evidence has not 
been received to reopen the claim for service connection for 
residuals of radiation exposure.  The evidence received since 
the 1995 Board decision is not so significant as to require a 
review of all the evidence of record in order to fairly 
decide the claim.  




ORDER

New and material evidence was not received to reopen the 
claim for service connection for residuals of radiation 
exposure.  The appeal is denied.  




		
	MARJORIE A. AUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

